Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “latch mechanism” of Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the aperture is configured to accommodate an accessory--.”  The claim recites two apertures, one in the top component and one in the bottom component.  It is unclear which aperture the above cited recitation is referring to.  Appropriate correction is required. 
Claim 12 has the same issue as Claim 1.  
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2013/0233986 to Rasheta (Rasheta).

    PNG
    media_image1.png
    687
    484
    media_image1.png
    Greyscale


Regarding Claim 1:   Rasheta discloses a computing device securing system comprising: a top component (See Annotated Fig. A); a bottom component (See Annotated Fig. A); and a cradle (See Annotated Fig. A), the cradle connecting to the top component and the bottom component, wherein the top component and the bottom component including an aperture (See Annotated Fig. A) that is integrally formed therein, wherein the aperture (See Annotated Fig. A) is configured to accommodate an accessory connected to a rear surface of a computing device, the computing device securing system securable to a surface.
Regarding Claim 2:  Rasheta discloses a computing device securing system of claim 1, wherein the cradle has one or more rods (See Annotated Fig. A) and one more tension springs (See Annotated Fig. A), the cradle of sufficient tension wherein when a computing device is positioned in between the top component and the bottom component, the cradle is positioned so that the computing device is secured between the top component and the bottom component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheta.

    PNG
    media_image2.png
    376
    211
    media_image2.png
    Greyscale

Regarding Claim 12:  Rasheta discloses a computing device securing system comprising: a top component (See Annotated Fig. A), the top component having a top wall with protrusions (See Annotated Fig. B) configured to retain top edges of a computing device when positioned in the computing device securing system; a bottom component (See Annotated Fig. A) . . . and a cradle, the cradle connecting to the top component and the bottom component, wherein the top component and the bottom component including an aperture (See Annotated Fig. A) that is integrally formed therein, wherein the aperture is configured to accommodate an accessory connected to a rear surface of the computing device, the computing device securing system securable to a surface.
Rasheta does not disclose the bottom component having a bottom wall with protrusions in the embodiment shown used in Annotated Figs. A and B.  However, Rasheta discloses other embodiments such as the device in Figures 8 and 9 that includes a bottom component (164) with protrusions (171 or near 171).  Moreover, Rasheta states “that the lower clamping unit 164 may include two parallel fingers 170 and 171 that extend upward so as to enable engagement of another side of an electronic device.”1  Rasheta also states that “features from different embodiments may be employed in combination.”2  As such, Rasheta discloses and teaches the bottom component (164) having a bottom wall with protrusions (170 and 171) configured to retain bottom edges of the computing device when positioned in the computing device securing system.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the embodiment from Figures 2-4 of Rasheta by using protrusions similar to those discloses and taught in the embodiment of Figures 8 and 9 to “enable engagement of another side of an electronic device.” 3
Regarding Claim 20:  Rasheta discloses a computing device securing system of claim 12, wherein the cradle has a latch mechanism (See Annotated Fig. A) wherein the latch mechanism is used to selectively alter the length of an extension body, thereby adjusting a height of the cradle to accommodate for varying distances between a bottom surface and a top surface of the computing device.
Allowable Subject Matter
Claims 3-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references can be used to reject the independent claims:  US 8752802, 8360373, 10086771, 2015/0292669.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See para. 0039, lines 11-13.  
        2 See para. 0059, lines 5-6.
        3 See para. 0039, lines 11-13.